Citation Nr: 0702634	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 30 percent for 
pulmonary sarcoidosis

3.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis with cutaneous involvement associated with 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1965 and from September 1965 to May 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran resides in the 
jurisdiction of the RO in Baltimore, Maryland.  

Given the procedural history, the Board finds that a brief 
discussion is warranted.

The April 2003 rating decision denied increased ratings for 
sarcoidosis with cutaneous involvement and for pulmonary 
sarcoidosis and denied the claim for a TDIU.  Following a 
July 2003, Notice of Disagreement (NOD) in which the veteran 
appeared to only disagree with the denial of the increased 
ratings for both sarcoidosis disabilities, he attended an 
October 2003 informal conference with a Decision Review 
Officer (DRO) at the RO in Baltimore, Maryland.  The October 
2003 DRO conference report reflects that the veteran 
indicated that he only disagreed with the denial of the claim 
for a TDIU in the April 2003 rating decision.  However, the 
veteran stated that he was still having difficulty with both 
service-connected sarcoidosis disabilities and he submitted a 
written statement listing his current symptoms and how they 
affected his general well being. 

In December 2003, the veteran underwent a VA respiratory 
examination and a VA skin examination to evaluate the current 
severity of his two service-connected sarcoidosis 
disabilities.  

Thereafter, the DRO issued the veteran a March 2005 Statement 
of the Case (SOC) that denied increased ratings for 
sarcoidosis with cutaneous involvement and for pulmonary 
sarcoidosis and denied the claim for a TDIU.  In May 2005, 
the veteran perfected his appeal of all three issues by 
checking a box on his VA Form 9 (Appeal to Board of Veterans' 
Appeals) that he wanted to appeal all of the issues listed on 
the SOC.  He also provided a list of symptoms related to his 
service-connected sarcoidosis disabilities.  In addition, he 
requested a hearing before the Board in Washington DC.

In July 2005, the veteran's representative submitted a 
statement in support of the appeal as to all three issues 
addressed in the SOC.  

In August 2005, the RO certified the appeal to the Board; 
however, the RO only certified the claim for a TDIU.

In August 2005, the veteran was notified that his hearing 
before a Member of the Board was scheduled for September 29, 
2005, in Washington, DC.  The record reflects that on 
September 29, 2005, the veteran cancelled his hearing, and 
instead, submitted a written statement in which he withdrew 
the appeal of his claim for a TDIU rating.  

In a January 2006 letter, the veteran's representative 
referred to the veteran's September 29, 2005 correspondence, 
stated that the veteran withdrew his appeal and to take the 
appropriate action to withdraw the appeal from further 
consideration.  However, the Board points out that the 
veteran only withdrew the appeal of his claim for a TDIU.  

Although the RO did not certify the issues of increased 
ratings for sarcoidosis with cutaneous involvement and for 
pulmonary sarcoidosis, the Board finds that based on the 
above, these issues are in appellate status. The veteran 
clearly perfected an appeal as to the increased ratings 
claims in his May 2005 VA Form 9, and his representative 
clearly indicated that those issues were on appeal in his 
July 2005 statement.  The provisions of 38 C.F.R. § 19.35 
(2006) specifically provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  As such, 
the Board finds that it has proper jurisdiction to review 
these claims.

Finally, the Board notes that the February 2004 VA 
respiratory examination report raises the issue of service 
connection for sarcoidosis with nasopharyngeal involvement as 
secondary to service-connected pulmonary sarcoidosis.  As 
this issue has not yet been addressed, it is referred to the 
RO for the appropriate action. 


FINDINGS OF FACT

1.  In a September 2005 letter, the veteran stated that he 
was withdrawing his appeal of the denial of entitlement to 
total disability compensation by virtue of being permanently 
and totally disabled.

2.  The veteran's pulmonary sarcoidosis is not productive of 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, and pulmonary 
function tests do not show FEV-1 of 40- to 55-percent 
predicted, FEV- 1/FVC of 40 to 55 percent, DLCO (SB) of 40- 
to 55- percent predicted, or maximum oxygen consumption of 15 
to 20 ml/kg/min, with cardiorespiratory limit. 

3.  The veteran's skin disorder does not involve 40 percent 
or more of the entire body or approximate an area in excess 
of 40 percent of exposed areas affected; alternatively, the 
need for constant or near constant systemic therapy or other 
immunosuppressive drugs during the past 12 months is not 
shown or approximated.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim for a 
TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for a rating in excess of 30 percent for 
pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Codes 6600, 6846 (2006). 

3.  The criteria for a rating in excess of 30 percent for 
sarcoidosis with cutaneous involvement associated with 
pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code 7821 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  By a 
letter dated in September 2005, the veteran withdrew his 
appeal for a TDIU, and hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal for the claim for a TDIU.  
Thus, the appeal for the claim for a TDIU is dismissed.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in March 2003 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the March 2003 letter was sent to the veteran prior 
to the issuance of the April 2003 rating decision.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and VA outpatient treatment records, 
and has arranged for the veteran to undergo VA examinations 
in connection with the claims on appeal, reports of which are 
of record.  The veteran has also undergone pulmonary function 
testing.  The veteran was afforded an informal conference 
with a Decision Review Officer in October 2003, a copy of the 
report is associated with the file.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional, existing 
evidence pertinent to either claim under consideration that 
has not been obtained.


Hence, the Board finds that any failure on the part of the VA 
in not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless. See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2006). 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings; however, he 
was not informed of the type of evidence necessary for the 
assignment of an effective date.  Despite the inadequate 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to increased ratings, any questions as to the 
appropriate effective date to be assigned are rendered moot. 

III.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

A.  Pulmonary Sarcoidosis

The veteran's pulmonary sarcoidosis is currently rated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6846 (2006). 

Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A 60 percent 
evaluation is warranted for pulmonary involvement requiring 
systemic high dose (therapeutic)  corticosteroids for 
control.  A 100 percent evaluation is warranted in cases with 
cor pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, 
DC 6846 (2006).

DC 6846 indicates that sarcoidosis may otherwise be rated as 
chronic bronchitis under 38 C.F.R. § 4.97, DC 6600.  Under DC 
6600, a 10 percent rating requires a Forced Expiratory Volume 
in one second (FEV-1) of 71 to 80 percent predicted; or FEV-1 
to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating requires a FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
is warranted for an FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
disability rating is warranted for an FEV-1  less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted or; 
maximum exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or  
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See 38 
C.F.R. §  4.97, DC 6600 (2006). 

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 30 percent for the veteran's service-connected pulmonary 
sarcoidosis under either Diagnostic Code 6846 or 6600 is not 
warranted.

A March 2003 VA outpatient record reflects results from the 
veteran's pulmonary function tests (PFTs).  FEV-1 was 74 
percent predicted and FEV1/FVC was 64 percent.  These tests 
showed mild airflow obstruction and reduced peak oxygen 
uptake in association with evidence of a moderate gas 
exchange defect and progressive air trapping.

During the October 2003 DRO conference, the veteran stated 
that he last worked full time in December 2001 and that he 
currently worked part time in the summer months at a golf 
course.  He submitted a statement with a list of symptoms to 
include fatigue, sleep disturbance, coughing, night sweats, 
short term memory loss, infections, joint pain, tingling 
fingers, metallic taste, headaches, and shortness of breath.  
He stated that he was unable to maintain employment because 
of his disabilities.  

A November 2003 VA outpatient record reflects that the 
veteran complained of feeling tired, night sweats, tingling 
in the fingers, and shortness of breath even at rest.  The 
examiner stated that all of the veteran's symptoms could be 
related to sleep disordered breathing or the symptoms could 
be due to sarcoidosis.  The examiner noted that the veteran 
was very adamant that he never wanted to take steroids.   

A February 2004 VA respiratory examination report reflects 
that when the veteran was seen in December 2003 he complained 
of night sweats, daytime hypersomnolence, dry cough, 
shortness of breath, and tingling in the fingers.  He denied 
frequent chest colds, but has had persistent "sinus 
congestion."  The veteran stated that he was not on any 
steroids and did not want to take any steroids.  The veteran 
stated that he regularly played 18 holes of golf and walked 
the course about 25 percent of time, but he got short of 
breath.  He had been a manager for a cable company, but was 
laid off in December 2001 and had not worked since.  The 
examiner noted that PFTs were performed in January 2004 and 
showed that total lung capacity was within normal limits but 
there was an elevated Residual Volume value suggesting air 
trapping.  He also noted that although the January 2004 
FEV1/FVC were slightly reduced and the FEV-1 was 97 percent 
of predicted, he could not completely rule out a minimal 
obstruction defect.  He stated that the DLCO and ABG values 
were all within normal limits. The diagnosis included that 
the veteran did not demonstrate active pulmonary involvement 
at that time.  The examiner commented that at least some of 
the veteran's multiple somatic complaints may be a 
manifestation of his systemic sarcoidosis.  The examiner 
opined that the veteran's pulmonary sarcoidosis appeared 
inactive at that time, but that the veteran's lung function 
was compromised to some extent, and that most likely was due 
to his pulmonary sarcoidosis.  He furthered that the veteran 
could benefit from high dose steroid therapy, but the veteran 
refused to take any.  The veteran had been using Flonase for 
treatment of his "sinus symptoms" for about a year.  The 
examiner opined that there was no evidence of cor pulmonale 
or cardiac involvement with congestive heart failure.  He 
also opined that there is no progressive pulmonary disease 
with fever, night sweats and weight loss.  He reiterated that 
there was no evidence of active pulmonary disease at that 
time and the veteran was on no therapy for pulmonary 
sarcoidosis.   

Under Diagnostic Code 6846, a higher 60 percent rating for 
sarcoidosis is warranted for pulmonary involvement requiring 
systemic high doses (therapeutic) corticosteroids for 
control.  Although the December 2003 VA examiner stated that 
the veteran could benefit from high dose steroid therapy, the 
fact remains that the veteran is not required to take them 
and has refused to take any steroids for sarcoidosis.  The 
only medication he appears to be treated with is Flonase for 
"sinus symptoms."  Moreover, the examiner opined that the 
veteran's pulmonary sarcoidosis was inactive at the time of 
the examination.  Accordingly, the veteran is not entitled to 
a higher rating under DC 6846.  Additionally, a higher 60 
percent rating for chronic bronchitis requires FEV-1 of 40 to 
55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  See 38 C.F.R. § 4.97, DC 6600 (2006).  Because the 
veteran's March 2003 FEV-1/FVC was 64 percent and January 
2004 FEV-1was 97 percent of predicted, and DELCO was normal, 
he is not entitled to a higher rating under DC 6600.  Thus, 
the appeal is denied.

As the preponderance of the evidence is against the claim for 
an increase for pulmonary sarcoidosis, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Sarcoidosis with Cutaneous Involvement

Skin disorders are rated under § 4.118.  When, as here, a 
specific disability is not listed in the Rating Schedule, 
rating is done by analogy to a related condition which 
approximates the anatomical localization, symptomatology and 
functional  impairment.  38 C.F.R. § 4.20 (2006).  In this 
case, the veteran's sarcoidosis with cutaneous involvement is 
an unlisted disorder, which has been regarded as analogous to 
cutaneous manifestations of collagen-vascular diseases not 
listed elsewhere and is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7821 
(2006).  

Under Diagnostic Code 7821, a 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or if 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were  
required during the past 12-month period.  38 C.F.R. § 4.118,  
DC 7821 (2006).

VA outpatient records dated from February 2003 to November 
2003 reflect that the veteran was routinely evaluated and 
treated for sarcoidosis affecting his skin and was prescribed 
topical creams.

A December 2003 VA skin examination report reflects that the 
veteran was being treated with Tacrolimus ointment with poor 
control of his lesions, which affected the skin of his face, 
trunk, and extremities.  The veteran stated that he was not 
treated with any systemic medication, including prednisone, 
or other immunosuppressive medications.  There were multiple 
plaques in the affected areas without any obvious hair loss 
or scarring.  The examiner diagnosed sarcoidosis affecting 
approximately 30 percent of the veteran's body surface.  

The Board notes that the December 2003 VA examiner 
specifically stated that the veteran's skin disability 
affects approximately 30 percent of the veteran's body 
surface.  None of the medical evidence has shown that the 
veteran's sarcoidosis with subcutaneous involvement affects 
more than 40 percent of the entire body, or more than 40 
percent of the exposed areas affected.  While the record 
indicates that the veteran treats his skin disability 
frequently with a medicated ointment, the veteran denied 
treatment with any systemic medication or other 
immunosuppressive medication.  Accordingly, a rating in 
excess of 30 percent is not warranted under Diagnostic Code 
7821 for evaluating the veteran's skin disability.  

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, schedule of ratings for the skin, for 
possible application.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck and Diagnostic Code 
7801 pertains to rating disabilities involving scars from 
third degree burns.  Diagnostic Codes 7802, 7803, and 7804 
allow a maximum rating of 10 percent. Diagnostic Code 7805 is 
for rating when there is limitation of function of an 
affected part due to scarring.  Thus, none of these 
Diagnostic Codes are appropriate based on the medical 
evidence of record and the criteria for a higher (60 percent) 
evaluation under Diagnostic Codes 7806, 7815, 7816, and 7822 
are the same as for the veteran's current Diagnostic Code 
7821.

A higher (60 percent) evaluation under Diagnostic Code 7817 
requires generalized involvement of the skin without systemic 
manifestations, and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA, or UVB treatments, or 
electron beam therapy required during the past 12-month 
period.  Diagnostic Code 7824 requires either generalized 
cutaneous involvement or systemic manifestations, and 
constant or near-constant systemic medication, such as 
immunosuppressive retinoids, required during the past 12- 
month period in order to warrant a 60 percent evaluation.

A higher evaluation of 60 percent under Diagnostic Codes 
7825, 7826, and 7827 requires recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.

The veteran's skin disease, considered in light of the 
evidence of record regarding the treatment he has received 
and his prescribed medications, does not satisfy any of these 
criteria for a rating greater than 30 percent.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for sarcoidosis with 
cutaneous involvement is not warranted under any pertinent 
provision of the rating schedule, and that the claim for 
increase must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 


ORDER

The appeal for the claim for entitlement to a total 
evaluation based on individual unemployability is dismissed.

Entitlement to a rating in excess of 30 percent for pulmonary 
sarcoidosis is denied.

Entitlement to a rating in excess of 30 percent for 
sarcoidosis with cutaneous involvement associated with 
pulmonary sarcoidosis is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


